IN THE COURT OF APPEALS OF IOWA

                                  No. 21-0399
                              Filed June 15, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DANIEL LEE DIERKS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Tama County, Ian K. Thornhill

(Motion to Suppress), Sean W. McPartland (Verdict), and Kevin McKeever

(Judgment and Sentence), Judges.



      Daniel Dierks appeals his conviction for operating while intoxicated, first

offense. AFFIRMED.



      R.A. Bartolomei of Bartolomei & Lange, P.L.C., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.



      Considered by Bower, C.J., Greer, J., and Vogel, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                          2


VOGEL, Senior Judge.

       Shortly after 5:00 p.m. on December 26, 2019, Deputy Neil Frizzell with the

Tama County Sheriff’s Office responded to a single-car (“car-deer”) accident. The

accident occurred less than one-half mile outside Traer along a two-lane highway

where the speed limit was fifty-five miles per hour. Deputy Frizzell stopped his

marked patrol vehicle along the right shoulder behind the car-deer vehicle and

activated his rear flashing red and blue lights. Deputy Frizzell acknowledged he

parked “very close to the shoulder line” but “completely on the shoulder.” When

Deputy Frizzell exited his patrol vehicle on the driver’s side, another vehicle

approaching from behind narrowly missed hitting him.           Deputy Frizzell later

testified the vehicle “came within a foot of hitting me.” The deputy reentered his

patrol vehicle to pursue and stop the other vehicle.

       After stopping the vehicle, Deputy Frizzell noticed the driver—identified as

Daniel Dierks—had bloodshot, watery eyes; an odor of alcohol was coming from

the vehicle; and beer cans were visible in the center console and passenger seat.

Dierks failed or was unable to complete field sobriety testing, and Deputy Frizzell

arrested him for operating while intoxicated.

       Dierks filed a motion to suppress evidence from the stop, arguing Deputy

Frizzell lacked probable cause to initiate the traffic stop. The district court denied

the motion to suppress. After a trial on the minutes, the court found Dierks guilty

of operating while intoxicated, first offense. Dierks appeals the denial of his motion

to suppress and resulting conviction, asserting Deputy Frizzell lacked probable

cause or reasonable suspicion to stop his vehicle in violation of the United States

and Iowa constitutions.
                                          3


       We review the denial of a motion to suppress on constitutional grounds de

novo. In re Pardee, 872 N.W.2d 384, 390 (Iowa 2015). We place weight on the

fact findings of the district court, but we are not bound by those findings. Id.

       A law enforcement officer may lawfully stop a vehicle under the United

States and Iowa Constitutions if the officer has probable cause or reasonable

suspicion of criminal activity. State v. Tyler, 830 N.W.2d 288, 292 (Iowa 2013).

Because Dierks argued a probable-cause standard before the district court, we will

analyze the facts under the same standard. “[W]hen a peace officer observes a

violation of our traffic laws, however minor, the officer has probable cause to stop

a motorist.” Id. at 293. “Probable cause may exist even if the officer’s perception

of the traffic violation was inaccurate. The existence of probable cause for a traffic

stop is evaluated ‘from the standpoint of an objectively reasonable police officer.’”

Id. at 293–94 (quoting Ornelas v. United States, 517 U.S. 690, 696 (1996)). “[T]he

State bears the burden of proving by a preponderance of the evidence that the

officer had probable cause to stop the motorist.” Id. at 293.

       The State argues Deputy Frizzell had probable cause to believe Dierks

violated Iowa Code section 321.323A(1) (2019) when the deputy witnessed Dierks

almost strike him after exiting his patrol vehicle. See United States v. Luna, 368

F.3d 876, 878 (8th Cir. 2004) (finding an Iowa State trooper, who was conducting

another traffic stop, had probable cause to stop the defendant for a violation of

section 321.323A(1) after the defendant’s vehicle “fail[ed] to slow down or to move

into the open passing lane when it passed the trooper’s vehicle”). Under section

321.323A(1):
                                              4


                The operator of a motor vehicle approaching a stationary
       authorized emergency vehicle that is displaying flashing lights, as
       permitted under section 321.423, shall approach the authorized
       emergency vehicle with due caution and shall proceed in one of the
       following manners, absent any other direction by a peace officer:
                a. Make a lane change into a lane not adjacent to the
       authorized emergency vehicle if possible in the existing safety and
       traffic conditions.
                b. If a lane change under paragraph “a” would be impossible,
       prohibited by law, or unsafe, reduce the speed of the motor vehicle
       to a reasonable and proper speed for the existing road and traffic
       conditions, which speed shall be less than the posted speed limit,
       and be prepared to stop.

       Deputy Frizzell testified his marked patrol vehicle was displaying its rear

flashing lights. Because the dash-camera in the deputy’s car is directed in a

forward position, it does not capture the exact position of the passing vehicles

when parallel to the deputy’s driver’s side door. It does however capture the

position of vehicles just as they parallel the front of the deputy’s vehicle. The

deputy testified, and the video shows, that one vehicle passed the deputy seconds

before Dierks, and this first vehicle slowed down considerably and moved very

close to the centerline of the road. The deputy further testified he believed Dierks

was not pulled over as far to the left—toward the centerline—and was driving near

the fifty-five mile per hour speed limit as he passed the deputy. While the video is

inconclusive on some points due to its position, it clearly depicts Dierks driving

noticeably faster than the first vehicle and farther right of the centerline. On our de

novo review, we agree with the State this evidence establishes probable cause for

the deputy to believe he had just witnessed Dierks violate section 321.323A(1),

thus justifying the resulting traffic stop.

       Dierks also argues Deputy Frizzell committed mistakes of both fact and law

in stopping him. A traffic stop may be justified despite a mistake of fact if the
                                           5

mistake was “objectively reasonable.” Tyler, 830 N.W.2d at 294 (quoting State v.

Lloyd, 701 N.W.2d 678, 681 (Iowa 2005)). Dierks asserts the deputy mistakenly

perceived the situation because, at the time Dierks passed the deputy, he could

not legally or safely move over and he was driving near the speed limit and possibly

slowing.   Dierks also repeatedly accuses Deputy Frizzell of conduct such as

“blithely wad[ing] into highway traffic,” apparently asserting the deputy contributed

to or outright caused the narrow miss. As stated above, Deputy Frizzell testified

Dierks narrowly missed him, and the video confirms Dierks was near the center of

his lane and driving much faster than the prior passing vehicle when he passed

the deputy.1 The driver of the car-deer vehicle corroborated that the deputy was

nearly hit by Dierks’s vehicle. But even if Deputy Frizzell committed a mistake of

fact and Dierks did not have an opportunity to move over or slow down before

passing, the deputy’s mistake was objectively reasonable.

       Dierks also argues Deputy Frizzell was agitated by the narrow miss, which

the deputy acknowledged may have partly motivated him to stop Dierks. However,

“[t]he legality of the stop does not depend on the actual motivations of the officer

involved in the stop.” State v. Tague, 676 N.W.2d 197, 204 (Iowa 2004). The

officer’s subjective motivations are relevant in evaluating the officer’s credibility.

State v. Brown, 930 N.W.2d 840, 849–50 (Iowa 2019) (“The more evidence that a

detention was motivated by police suspicions unrelated to the traffic offense, the

less credible the officer’s assertion that the traffic offense occurred.” (quoting State



1 Deputy Frizzell’s dash-camera video shows the deputy returned to talk to the
occupants of the car-deer vehicle after arresting Dierks. The deputy tells the other
driver Dierks “almost hit me,” and the other driver responds, “yeah, we saw.”
                                           6

v. Lopez, 873 P.2d 1127, 1138–39 (Utah 1994))). Even considering the deputy’s

agitation, we again find any mistake of fact to be objectively reasonable.

       Finally, Dierks asserts Deputy Frizzell committed a mistake of law, thereby

lacking probable cause to justify the stop. See Tyler, 830 N.W.2d at 294. Dierks

points to the deputy’s comments during the hearing that Dierks should have

stopped rather than pass the deputy. Dierks correctly notes section 321.323A(1)

does not require all motorists to stop for flashing emergency lights, but it does

require motorists to approach “with due caution” and “be prepared to stop.” The

deputy’s   misstatement     on   cross-examination   does    not   undermine   his

determination of probable cause for stopping Dierks, based on his observations

that Dierks had driven too fast and too close to the deputy’s law enforcement

vehicle that was illuminated by flashing rear lights. The deputy’s testimony was

clear that Dierks did not follow the statutory requirement of approaching an

emergency vehicle “with due caution” and slowing down “to a reasonable and

proper speed.”    See Iowa Code § 321.323A(1).         Therefore the deputy’s full

description of the situation and general knowledge of a driver’s responsibilities

convince us there was no mistake of law that would undermine the probable cause

to stop Dierks’s vehicle.

       Deputy Frizzell had probable cause to believe Dierks committed a traffic

violation when Dierks narrowly missed striking the deputy as he passed.

Therefore, we affirm the district court.

       AFFIRMED.